DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17(1st) is objected to because of the following informalities:  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). It appears it should have been number 15. This claim will need to be cancelled and renumbered 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17(1st) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17(1st) recites the limitation "the at least one received map" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5, 6, 12 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayi et al (US 20150268339).
With respect to claim 1, 18, 19, 20, Dayi teaches non-transitory computer-accessible medium having stored thereon computer-executable instructions for generating at least one of at least one image (para 8, “generating an image “) or at least one video of at least one environment, wherein, when a computer arrangement executes the instructions,  the computer arrangement is configured to perform procedures comprising: generating a first millimeter wave (mmWave) radiofrequency (RF) radiation (para 35, “based on at least one of (i) beam steering (para 35, “the handheld screening device 200 in the z-direction determines together with a radiation pattern of the transmitter antenna”), or frequency sweeping using at least one mobile device; providing the first mmWave RF radiation to the at least one environment; receiving, at the at least one mobile device, a second mmWave RF radiation from the at least one environment that is based on the first mmWave RF radiation (para 18, “An active radar image is formed by emitting and receiving reflected/scattered electromagnetic radiation in an extended millimeter wavelength region”); and generating the at least one of the at least one image (para 8, “generating an image“).
With respect to claim 3, Dayi teaches the first mmWave RF radiation has a frequency between about 80GHz to about 850GHz (para 18, “The frequency of the millimeter wavelength region radiation is considered to be within 10 GHz to 500 GHz”).
With respect to claim 5, Dayi
With respect to claim 6, Dayi teaches the computer arrangement is further configured to determine at least one of a presence or a location of at least one object in the at least one environment based on the second mmWave RF radiation, wherein the at least one object includes at least one of (i) obstructions, (i1) walls, (111) objects of interest (para 9, “A method for generating an image is provided including generating an active radar image of an object;”), or (iv) people.
With respect to claim 12, Dayi teaches the first mmWave RF radiation is spread over a bandwidth (para 18, “The frequency of the millimeter wavelength region radiation is considered to be within 10 GHz to 500 GHz.“).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayi as applied to claim1 above, and further in view of West et al (US 9478858).
With respect to claim 2, West teaches the at least one video is a real-time video of the at least one environment (col 6, lines 20-30, “a millimeter wave (MMW) imaging and landing radar, used in a high data rate system (a system that may provide radar images in real-time video data format)”). It would have been obvious to modify Dayi to include the at least one video is a real-time video of the at least one environment because it is merely a substitution of a well-known method to generate a radar image with no new or unexpected results.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayi1 above, and further in view of Frazier (US 5446461). 
With respect to claim 4, Frazier teaches the computer arrangement is further configured to determine information related to at least one of an angle of arrival of the second mmWave RF radiation (col 7, lines 16-30, “In FIG. 5, the relationship between the receive antennas 32-1, 32-2 and the angle of signal arrival of the radar return signals is shown”). It would have been obvious to modify Dayi to include the computer arrangement is further configured to determine information related to at least one of an angle of arrival of the second mmWave RF radiation because it is needed to determine the image of the object being scanned.
Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayi as applied to claim1 above, and further in view of Mohamadi et al (US 20100295718). 
With respect to claim 7, Mohamadi teaches the computer arrangement is further configured to track a movement of the at least one object in the at least one environment based on the second mmWave RF radiation (para 24, “identify and differentiate multiple individuals, track the individuals' motion and display the tracking in real time, identify objects, such as a concealed weapon”). It would have been obvious to modify Dayi to include the computer arrangement is further configured to track a movement of the at least one object in the at least one environment based on the second mmWave RF radiation because it is merely use of a known tracking arrangement applied to the radar movement detection device with no new or unexpected results.
With respect to claim 8, Mohamadi teaches the computer arrangement is further configured to transmit information regarding the second mmWave RF radiation to a further device, and receive the at least one image (para 26, “Radar units 102 and complementary sensors 104 may communicate via wireless communication network 106 with a computer system 110”). It would have been obvious to modify Dayi
With respect to claim 9, Mohamadi teaches the computer arrangement is configured to generate the first mmWave RF radiation using an adaptive antenna array, and wherein the adaptive antenna array includes one of a digital antenna array, an analog antenna array, or a hybrid antenna array (para 31, “An array of dipole, patch, or spiral antennas may be employed to enhance antenna directionality and enable beam forming”). It would have been obvious to modify Dayi to include the computer arrangement is configured to generate the first mmWave RF radiation using an adaptive antenna array, and wherein the adaptive antenna array includes one of a digital antenna array, an analog antenna array, or a hybrid antenna array because it is expected that the radar array is a digital, hybrid or analog array.
With respect to claim 10, Dayi teaches the computer arrangement is further 20 configured to modify a direction of transmission of the adaptive antenna array based on the at least one environment (para 17, “It is possible to move the radar source or to change the emission direction of the radar electromagnetic wave”).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayi as applied to claim1 above, and further in view of Nikolova et al (US 20150379356).
With respect to claim 11, Nikolova teaches computer arrangement is configured to generate (1) the at least one image using a machine learning procedure (para 131, “Various machine learning techniques may be applied to generate the statistical model to different between preprocessed resonant signals indicative of a threat or weapons, and those indicating no threat is present”). It would have been obvious to modify Dayi to include computer arrangement is configured to generate (1) the at least one image using a machine learning procedure because it is merely use of a known imaging technique to improve a radar imaging device with no new or unexpected result. 
Claim 13-14 and 17(1st) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayi1 above, and further in view of Falconer et al (US 20150086084).
With respect to claim 13, Falconer teaches the computer arrangement is further configured to determine a location of at least one stud in at least one wall based on the second mmWave RF radiation (para 70, “For example, mm-wave sensors may provide information about hidden features, such as wall studs, pipes, and/or electrical conduits hidden within drywall of a structure”). It would have been obvious to modify Dayi to include the computer arrangement is further configured to determine a location of at least one stud in at least one wall based on the second mmWave RF radiation because it is merely applying a known radar stud locator application to a known radar device ready for improvement to yield a radar stud locator radar with predictable results.
With respect to claim 14, Falconer teaches the computer arrangement is further configured to at least one of (i) generate at least one map of the at least one environment based on the second mmWave RF radiation (para 14, “In some example embodiments, the user devices may further have one or more sensors disposed thereon that may be used to provide sensor information to the mapping servers. These sensors may include a variety of suitable sensors, such as millimeter wave sensors”). It would have been obvious to modify Dayi to include the computer arrangement is further configured to at least one of (i) generate at least one map of the at least one environment based on the second mmWave RF radiation because it is merely applying a known radar mapping to a known radar device ready for improvement to yield a radar mapping radar with predictable results.
With respect to claim 17 (1st), Falconer teaches the at least one received map is generated by a cloud server (para 14, “The sensor information may be transmitted by the user devices and received by the mapping servers, along with the images, to enhance the maps generated by the mapping servers”). It would have been obvious to modify Dayi.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayi as applied to claim 1 above, and further in view of Matsumura (US 20140266345).
With respect to claim 16, Matsumura teaches the computer arrangement is further configured to: determine at least one phase of the second mmWave RF radiation; correct for a phase ambiguity in the at least one phase of the second mmWave RF radiation and determine a distance between the at least one mobile device and a receiving device based 20 on the at least one phase (para 63, “the signal processing circuit 162 adds correction values to the calculated amplitude spectrum and phase spectrum. These correction values will be described later. In step s26, the distance to the object, the relative speed to the object, and the direction of the object are calculated based on the frequencies and phases of the beat signals A and B”). It would have been obvious to modify Dayi to include the computer arrangement is further configured to: determine at least one phase of the second mmWave RF radiation; correct for a phase ambiguity in the at least one phase of the second mmWave RF radiation and determine a distance between the at least one mobile device and a receiving device based 20 on the at least one phase because it would correct for the image of the distance measurement of radar image of Dayi with no new or unexpected results.
Claim 17(2nd) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayi as applied to claim 1 above, and further in view of Shylo et al (US 20120062411).
With respect to claim 17(2nd), Shylo teaches the computer arrangement is configured to generate the first mmWave RF radiation by sweeping antenna beam in successive angular spacings (para 21, “the multi-beam directional patterns are formed due to the frequency separation of receiving directions in the transmitting and receiving parabolic antennae with linear scan feeds”). It would have been obvious to modify Dayi
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648